Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                  Nos. 04-20-00209-CR, 04-20-00210-CR, 04-20-00211-CR

                                Alfred Alan GOODEMOTE,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                    From the 452nd District Court, Menard County, Texas
                    Trial Court Nos. 2019-02512, 2019-02513, 2020-02515
                          Honorable Robert Hoffman, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED June 30, 2021.


                                               _____________________________
                                               Irene Rios, Justice